BROOKDALE SENIOR LIVING INC. ASSOCIATE STOCK PURCHASE PLAN ARTICLE I. INTRODUCTION 1.1ESTABLISHMENT OF PLAN.Brookdale Senior Living Inc., a Delaware corporation (the “Company”), adopts the following employee stock purchase plan for its eligible employees.This Plan shall be known as the Brookdale Senior Living Inc. Associate Stock Purchase Plan. 1.2PURPOSE.The purpose of this Plan is to provide an opportunity for eligible employees of the Employer to become stockholders in the Company.It is believed that broad-based employee participation in the ownership of the business will help to achieve the unity of purpose conducive to the continued growth of the Employer and to the mutual benefit of its employees and stockholders. 1.3QUALIFICATION.This Plan is intended to be an employee stock purchase plan which qualifies for favorable Federal income tax treatment under Section 423 of the Code and is intended to comply with the provisions thereof, including the requirement of Section 423(b)(5) of the Code that all Employees granted options to purchase Stock under the Plan have the same rights and privileges with respect to such options. 1.4RULE 16B-3 COMPLIANCE.This Plan is intended to comply with Rule 16b-3 under the Securities Exchange Act of 1934, and should be interpreted in accordance therewith. ARTICLE II. DEFINITIONS As used herein, the following words and phrases shall have the meanings specified below: 2.1BOARD OF DIRECTORS.The Board of Directors of the Company. 2.2CLOSING MARKET PRICE.The last sale price of the Stock as reported on the New York Stock Exchange on the date specified; provided that if there should be any material alteration in the present system of reporting sales prices of such Stock, or if such Stock should no longer be listed on the New York Stock Exchange, the market value of the Stock as of a particular date shall be determined in such a method as shall be specified by the Plan Administrator. 2.3CODE.The Internal Revenue Code of 1986, as amended from time to time. 2.4COMMENCEMENT DATE.The first day of each Option Period.The first Commencement Date shall be October 1, 2008. 2.5CONTRIBUTION ACCOUNT.The account established on behalf of a Participant to which shall be credited the amount of the Participant’s contribution, pursuant to Article V. 2.6EFFECTIVE DATE.October 1, 2008. 2.7EMPLOYEE.Each employee of the Employer except: (a)any employee who has been employed less than six (6) months; (b)any employee whose customary employment is twenty (20) hours per week or less; or (c)any employee whose customary employment is for not more than five (5) months in any calendar year. 2.8EMPLOYER.The Company and any corporation (i) which is a Subsidiary of the Company, (ii) which is authorized by the Board of Directors to adopt this Plan with respect to its
